Citation Nr: 1516102	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a heart disability, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for thrombocytosis, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for polycythemia vera, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for erectile dysfunction, to include as due to or aggravated by service connected disabilities.




REPRESENTATION

The Veteran represented by:     The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's son


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for ischemic heart disease.  The record shows there are additional diagnoses such as angina and coronary artery disease.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his heart disease, the Board has therefore stated the issue as set forth on the first page of this decision.  

In a July 2014 rating decision, the RO denied the claim for service connection for hearing loss.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from the date of notification to file a notice of disagreement to initiate an appeal of the claim.

The issues of service connection for thrombocytosis, service connection for polycythemia vera, and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran has Type II diabetes mellitus that is presumed to be related to conceded exposure to herbicide agents during his active military service in Thailand.

2.  Resolving all doubt in the Veteran's favor, the Veteran has ischemic heart disease, to include coronary artery disease, status post coronary artery bypass graft, that is presumed to be related to conceded exposure to herbicide agents during his active military service in Thailand.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for ischemic heart disease, to include coronary artery disease, status post coronary artery bypass graft, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims for entitlement to service connection for Type II diabetes mellitus and service connection for ischemic heart disease are resolved in the Veteran's favor and are the only matters disposed of in this decision, further discussion of compliance with the VCAA with regard to these claims is not necessary.

Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Diabetes mellitus and ischemic heart disease are listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used. 

According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. M21-1MR. 

Stated another way, C & P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C & P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."




Facts and Analysis

In this case, the Veteran seeks service connection for his diabetes mellitus, type II (diabetes), and ischemic heart disease as related to military service, to include as due to exposure to Agent Orange. The record reflects that the Veteran served a tour of duty in Thailand and his MOS was that of jet mechanic.  The Veteran testified that he was a crew chief in Thailand, which caused him to be at or around all parts of the base, including the perimeter.  Among other tasks, he would participate in the take-off and recovery of F-4s, including inspection of recently repaired aircraft and hand signaling planes at both ends of the runway with one end of the runway at or near the perimeter of the base.  In addition, the Veteran lived in open air barracks near the base perimeter.  Next to the barracks was a road and the perimeter was on the other side.  Each morning, the Veteran and his colleagues waited on the perimeter side of the road for the bus that took them to their main work area.  The Veteran has submitted photographs that demonstrate the proximity of the runway and his barracks to the perimeter.

The Veteran was diagnosed with diabetes in March 2011 and is currently on a restricted diet and oral medication.  In 1990, he began to experience angina with several angioplasties until March 1991 when he underwent 4-vessel coronary artery bypass graft surgery.  Based upon the Board's review of the evidence, it appears the Veteran did well for a period of time, although the Veteran testified he more recently has required oxygen that his physicians have told him is due in part to his heart disability.  

Evidence of record clearly establishes that the Veteran served at least one of the designated Thailand air bases: Ubon. The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board finds the Veteran credible that his duties as a jet mechanic, particularly as a crew chief, required work on the perimeters of Ubon as consistent with the circumstances, conditions, and hardships for service of a jet mechanic at that time.  In any event, as noted, the C & P has determined herbicide use occurred in the perimeter areas of Ubon Air Base.  There also is no evidence in the file that is inconsistent with the Veteran's evidence that he worked on the perimeters of Ubon. 

Resolving all doubt in favor of the Veteran, and based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  38 C.F.R. § 3.102.  In addition, the Veteran has current diagnoses of diabetes and ischemic heart disease as documented by his post-service VA and private treatment notes of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Finally, the Veteran's diabetes and ischemic heart disease are presumed to have been caused by his conceded Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In view of the foregoing discussion, the Board concludes that entitlement to service connection for diabetes and service connection for ischemic heart disease are warranted


ORDER


Entitlement to service connection for Type II diabetes mellitus is granted.

Entitlement to service connection for ischemic heart disease, to include coronary artery disease, status post coronary artery bypass graft, is granted.


REMAND

As to the issues of service connection for thrombocytosis, and service connection for polycythemia vera, unlike diabetes and ischemic heart disease, neither of these disabilities are presumed to be service connected if a Veteran was exposed to herbicides.  See 38 C.F.R. § 3.309(e).  Even if a presumptive disability due to Agent Orange exposure is not present, see 38 C.F.R. §§ 3.307, 3.309, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran asserts that his thrombocytosis and polycythemia vera are also due to his Agent Orange exposure.  There is no medical opinion determining whether the Veteran's thrombocytosis and polycythemia vera are due to Agent Orange or other herbicide exposure, or service generally.  Therefore, the Board has determined that VA should provide the Veteran with a VA opinion on thrombocytosis and polycythemia vera as it is undisputed that the Veteran has these disabilities currently and the disabilities are claimed as related to service but insufficient competent medical evidence to make a decision on the claim.  The examination should consider all of the evidence, including the Veteran's lay evidence, and determine whether thrombocytosis and polycythemia vera had their onset in service or are related to service, including as due to Agent Orange exposure.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Even if the examiner concludes the thrombocytosis and polycythemia vera are not due to herbicide exposure, the examiner should offer an opinion whether either disability is directly related to a service etiology other than herbicide exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

As to service connection for erectile dysfunction, the Veteran was provided a VA examination in April 2012.  The prior VA examination addressed whether the Veteran's diabetes caused the erectile dysfunction.  It did not address whether the ischemic heart disease caused or aggravated the dysfunction.  The examiner also offered an opinion that the Veteran's erectile dysfunction is not aggravated by diabetes without offering a basis or rationale.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a hematologist to review the file.  The claims file must be made available to the examiner in conjunction with the opinion.  If deemed necessary by the hematologist, conduct an examination.  A complete rationale must be provided for any opinion offered.  The hematologist is asked:

a).  Whether it is at least as likely as not (50 percent probability) that thrombocytosis and/or polycythemia vera had its onset during service or is causally and etiologically related to service, including, but not limited to, Agent Orange (herbicide) exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is also asked to consider and comment on the clinical significance of the finding that the Veteran's polycythemia vera diagnosis was confirmed by a finding of JAK 2 and whether such a finding is related to herbicide exposure.  

b).  If it is determined that either thrombocytosis or polycythemia vera or both are not due to Agent Orange (herbicide) exposure, the examiner is asked to specifically provide an opinion whether it is at least as likely as not (50 percent probability) that the Veteran's thrombocytosis or polycythemia vera disabilities had their onset during service or are causally and etiologically related to service generally, even if not due to Agent Orange exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the examiner determines that either thrombocytosis or polycythemia vera is related to service, the examiner is also asked to address the functional impact the disability has upon the Veteran.

A complete rationale must be provided for any opinion offered.

2.  Provide the Veteran with a VA examination to determine the relationship between the Veteran's erectile dysfunction and service.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

The examiner is asked to determine whether the Veteran has an erectile dysfunction disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any erectile disability was caused by or aggravated by the Veteran's service- connected disabilities to include diabetes and ischemic heart disease and/or as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


